Exhibit 10.2

EXECUTIVE SEVERANCE POLICY

 

Eligibility

Executives (1) in job grades 6 (Director) to 1 (President) who (2) are
designated by the CEO, or by the VP-HR with the CEO’s approval, as participants
in this policy and who (3) agree to be bound by all of the restrictions,
conditions and limitations under the policy, will be entitled to severance
payments and other benefits under this policy. Participation or cessation of
participation by a Section 16 officer will require the approval of the
compensation committee.

 

Severance Benefit

Participating executives whose employment is terminated by the company for any
reason other than “Cause” (as defined below) will be paid the greater of (1) the
amount due under the company’s basic severance policy or (2) the amount set
forth below corresponding to the executive’s job grade at the time of
termination, in a lump sum within 10 business days following the effective date
of termination, provided, that, as a condition to receiving such severance
payment, the participating executive shall be required to execute a release of
all claims arising out of the executive’s employment or the termination thereof,
including without limitation any claim of discrimination under U.S. state or
federal law or any non-U.S. law, but excluding claims for indemnification from
the company under any indemnification agreement with the company, its
certificate of incorporation or bylaws, or claims under applicable directors’
and officers’ insurance policies.

 

Job Grade-Rank

 

Benefit (as multiples of

monthly base salary)

Section 16 Officers   12 months 1-President   15 months 2-Executive Vice
President   12 months 3-Senior Vice President   12 months 4-Vice President   9
months 5-Senior Director   9 months 6-Director   9 months

 

  Amounts paid under this provision will be net of (i.e., will include) any
severance or other payments required to be paid pursuant to applicable law or
regulation.

 

  Termination of employment by the executive for any reason will not entitle the
executive to any benefits under this policy.

 

Medical Benefit

Participating executives will receive company-paid COBRA (or other applicable)
medical coverage for themselves and eligible dependents for the time period
corresponding to the job grade at termination set forth above.

 

“Cause”

“Cause” under this policy means that the executive has:

 

  (i) willfully breached or habitually neglected the duties of the executive’s
position with the company, including but not limited to any fiduciary duty owed
to the company or its stockholders, or



--------------------------------------------------------------------------------

  (ii) committed act(s) of dishonesty, malfeasance, misappropriation of the
company’s property, willful misconduct, fraud, embezzlement, bad faith,
misrepresentation, or other act(s) of moral turpitude that would prevent the
effective performance of the executive’s duties to the company or resulted in
the executive’s personal profit, or

 

  (iii) engaged in any act or omission in the course of the executive’s
employment with the company that materially injured the business or reputation
of the company.

 

Successors

The company will require any successor (whether direct or indirect and whether
by purchase, lease, merger, consolidation, liquidation or otherwise) to all or
substantially all of the company’s business or assets, to assume the obligations
of the company under this policy and to agree expressly to perform the
obligations under this policy for the express benefit of executives then
participating in the policy, in the same manner and to the same extent as the
company would be required to perform it in the absence of a succession. The
company’s failure to obtain such agreement prior to the effectiveness of a
succession shall be treated, as to each such participating executive, as the
termination of such executive’s employment without Cause and shall entitle each
such executive to all of the compensation and benefits to which the executive
would have been entitled under this policy if the company had terminated the
executive’s employment for any reason other than Cause, on the date when such
succession becomes effective. For all purposes under this policy, the term
“company” shall include any successor to the company’s business or assets that
executes and delivers the assumption agreement described in this paragraph, or
that becomes bound by this policy by operation of law.

 

Non-Compete; Non-Solicit

To receive benefits under the policy, participating executives must agree, in a
form suitable to the company (1) not to compete with the company for the period
of their employment and for 12 months thereafter (except in California or other
jurisdictions where non-competes are unenforceable) and (2) not to solicit for
employment during the period of employment and for 12 months thereafter any
employee of the company.

 

Right to Amend

The company will have the right to amend the policy to reduce, modify or
eliminate the severance benefit or other terms and conditions of the policy in
the company’s sole discretion, but not following a Change of Control (as defined
under the Fairchild Semiconductor 2007 Stock Plan) and provided that such
modification affects all similarly situated participants equally.

 

Binding Effect

Subject to the company’s right to amend before a Change of Control, as described
above, this policy is legally binding on the company and its successors,
including any acquiring or successor company (whether by the purchase or stock,
assets or by operation of law). This policy will be effective only to the extent
permitted by applicable law or regulation.

Adopted 5 December 2006

Amended 4 September 2007

Amended 25 August 2012

(Amended plan document ratified 30 October 2012)

 

2